DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			            EXAMINER’S AMENDMENT
CHANGE CLAIM 3:
FROM;
The inverter according to claim 1, wherein the AC filter comprises an inductor L connected in series between the input port and the output port of the AC filter and comprises a second split capacitor, and the second split capacitor is connected in parallel between the input port and the output port of the AC filter and disposed between the inductor L and the output port of the AC filter; and
TO;
The inverter according to claim 1, wherein the AC filter comprises an inductor L connected in series between the input port and the output port of the AC filter and comprises a second split capacitor, and the second split capacitor is connected in parallel with the output port of the AC filter. 

CHANGE CLAIM 11:
FROM;
	A method for suppressing harmonic distortion of an alternating current (AC) system,
wherein the method is applied to the grid-tied power generating system according to claim 7,
wherein

when both a first AC switch and a second AC switch in any of the N inverters are turned off,
the method comprises:

obtaining current total harmonic distortion (THD) of a voltage of the AC system; and

when the current THD is greater than a preset threshold, controlling a second AC switch of
at least one of the N inverters to be turned on, to enable the current THD to be less than the preset threshold.
TO;
	A method for suppressing harmonic distortion of an alternating current (AC) system,
wherein the method is applied to the grid-tied power generating system according to claim 
wherein

when both a first AC switch and a second AC switch in any of the N inverters are turned off,
the method comprises:

obtaining current total harmonic distortion (THD) of a voltage of the AC system; and

when a current THD is greater than a preset threshold, controlling a second AC switch of
at least one of the N inverters to be turned on, to enable the current THD to be less than the preset threshold.

Allowable Subject Matter
Claims 1-13 allowed.
the prior art of record does not disclose or suggest an inverter comprising an inverter circuit as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 10, 2022